Exhibit LOAN AGREEMENT Know all men by these presents, the LOAN AGREEMENT entered into by ST. LAWRENCE ALLUVIAL SERVICES AND LOGISTICS CORP. (LENDER), a company incorporated and existent under the laws ofPanamaand domiciled to this effect at 16th Floor, Marbella, 53rd E Street, Panama, Republic of Panama, and, CONSTITUTION MINING CORP. (CONSTITUTION),a company incorporated and existent under the laws of Delaware, and domiciled to this effect atPasaje Mártir Olaya 129, Oficina 1203, Centro Empresarial José Pardo Torre A, Miraflores, Lima, Perú. This agreement is executed in accordance to the following terms and conditions: First:
